DETAILED ACTION

This office action is in response to the remarks and amendments filed on 10/8/21.  Claims 1-6 and 8-17 are pending.  Claims 1-6 and 8-17 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0317851 to Hammack et al. (“Hammack”) in view of US Patent 2,464,435 to Conradt.
Claim 1.  A pillow cover comprising: a pillow case having a U-shaped pocket (Hammack, Fig 4, #60), a pocket opening (Hammack, Fig 4, pillow #40 can be placed into the U-shaped In re Rose, 105 USPQ 237, (CCPA 1955)); a U-shaped support pillow insert insertable into the pocket through the pocket opening to form a U-shaped support pillow on the surface the pillow case (Hammack, Fig. 6. #40 teaches a U-shaped pillow); and one or more straps having adjustable fasteners attached to the pillow case, the straps configured to allow the pillow cover to be adjustably attached to a chair (Hammack does not teach straps; however, Conradt teaches a strap system for the purpose of attaching a pillow to a chair; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the straps and adjustable fasteners of Conradt to attach the pillow of Hammact to a chair or other apparatus, such as a bed, in order to hold the pillow in a stable and unmoving location during use, and since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 8.  
Claim 10.  The pillow cover as claimed in claim 1, wherein the pocket comprises a top mount (Hammack, Fig. 6, pillow #40 is mounted on top of pillow #42, which reads on Applicant’s language of “a top mount”).
Claim 11.  The pillow cover as claimed in claim 1, wherein the pocket has an open back to the cavity (Hammack, Fig. 6, the U-shaped cavity that contains pillow #40 has an open back to the cavity which contains pillows #’s 42 and 44).
Claim 13.  The pillow cover as claimed in claim 1, wherein the adjustable fasteners comprise clips (Conradt, Fig. 2, #34).
Claim 14.  The pillow cover as claimed in claim 1, wherein the adjustable fasteners comprise hook and loop closures (Examiner takes Official Notice that buckles and hook and loop fasteners are art recognized equivalents, and it would have been obvious for one of ordinary skill in the art to use replace the buckles of Conradt with hook and loop fasteners).
Claim 15.  The pillow cover as claimed in claim 1, wherein the U-shaped pillow is configured to support a head of a user (see Hammack, Fig. 6) while sitting in the chair (in the proposed combination of Hammack and Conradt, the apparatus of Hammack is capable of being attached to a chair and use in the claimed manner).
Claim 16.  The pillow cover as claimed in claim 1, wherein the U-shaped pillow is configured to limit range of motion of a head of a user (the pillow of Hammack inherently limits the range of motion of a head of a user; see Hammack, Fig. 6).
Claim 17.  A pillow cover comprising: a pillow case having a U-shaped pocket (Hammack, Fig 4, #60), a pocket opening (Hammack, Fig 4, pillow #40 can be placed into the U-shaped pocket of the pillow case via the main cavity of the pillow case; i.e. the pocket has an open back to the cavity), a cavity (Hammack, Fig 4, cavity is the region which contains pillows #42 and 44), and a pillow opening (Hammack, Fig 7, #70), the pillow opening configured to allow the pillow case to receive a standard-sized pillow into the cavity (Hammack does not explicitly teach the use of a “standard” size pillow, however Hammack anticipates the use of In re Rose, 105 USPQ 237, (CCPA 1955)); a U-shaped support pillow insert insertable into the pocket through the pocket opening to form a U-shaped support pillow on the surface the pillow case (Hammack, Fig. 6. #40 teaches a U-shaped pillow), the U-shaped support pillow configured to limit range of motion of a head of a user when the user is sitting in a chair and a bottom of the U-shaped pillow configured to lie under a neck of the user (Applicant’s language is considered to be intended use language that does not structurally differentiate over the prior art; moreover, the apparatus of Hammack is capable of limiting the range of motion of a user’s head, and is capable of being used such that it lies under the neck of a user; regarding “while sitting in a chair, see below with respect to Conradt); and one or more straps having adjustable fasteners attached to the pillow case, the straps configured to allow the pillow cover to be adjustably attached to a chair back (Hammack does not teach straps; however, Conradt teaches a strap system for the purpose of attaching a pillow to a chair; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the straps and adjustable fasteners of Conradt to attach the pillow of Hammact to a chair or other apparatus, such as a bed, in order to hold the pillow in a stable and unmoving location during use, and since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0317851 to Hammack et al. (“Hammack”) and US Patent 2,464,435 to Conradt, in view of US Patent 5,481,771 to Burk, IV (“Burk”).
Claim 2.  The pillow cover as claimed in claim 1, wherein the pocket is on a top surface of the pillow case (Hammock, U-shape pillow, and the pocket of the pillow cover which .
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0317851 to Hammack et al. (“Hammack”) and US Patent 2,464,435 to Conradt, in view of US Patent 1,386,652 to Patton.
Claim 9.  The pillow cover as claimed in claim 1, further comprising a secondary pillow sized to fit within boundaries defined by the support pillow (Hammack does not teach a U-shaped pillow configuration that has a secondary pillow in the center of the U-shape; Patton teaches a pillow with U-shaped removable portions; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the pillow of Hammack with secondary cushion within a U-shaped pillow in order to provide a user with more options for user configurations; furthermore providing such removable secondary cushions would allow various options for supporting a user’s head and shoulders as taught by Patton in column 1, lines 13-18 and column 2, lines 56-60).
Claim 12.  The pillow cover as claimed in claim 1, further comprising a secondary pillow configured to fit within the center of the U-shaped support pillow (Hammack does not teach a U-shaped pillow configuration that has a secondary pillow in the center of the U-shape; Patton teaches a pillow with U-shaped removable portions; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable US Patent Application Publication 2016/0346113 to (“Mattson”) in view of US Patent 2,464,435 to Conradt.
Claim 1.  A pillow cover comprising: a pillow case (Mattson paragraph [0058] teaches a pillow covering) having a U-shaped pocket (Mattson, Fig. 5, #110), a pocket opening (Mattson, paragraph [0058] teaches a pocket opening: “The case includes a cavity for retaining the device and an open end that is closeable through a fastening device, such as a zipper, buttons, and the like. Additionally, a pocket may be positioned on a pillowcase, for allowing the device 10 to be inserted and retained within the pillowcase for use by a user”), a cavity, and a pillow opening (Mattson teaches a pillow and pillow case seen unlabeled in Fig. 5; Mattson does not teach a pillow opening, however Examiner takes Official Notice that pillow cases with an opening that allow for pillows to be inserted and removed are well known in the art and that it would have been obvious to provide a pillow case with an opening on the apparatus of Mattson), the pillow opening configured to allow the pillow case to receive a standard-sized pillow into the cavity (Mattson does not explicitly teach the use of a “standard” size pillow, however Examiner takes Official Notice that standard sizes of pillows are well known in the art of pillows, and that one of ordinary skill would have been able to construct the apparatus of Mattson as a size that accommodates “standard” sizes of pillows; also see Mattson paragraph [0060]); a U-shaped support pillow insert insertable into the pocket through the pocket opening to form a U-shaped support pillow on the surface the pillow case (Mattson, Fig. 5, #110; also see paragraphs [0058]-[0059]); and one or more straps having adjustable fasteners attached to the pillow case, the straps configured to allow the pillow cover to be adjustably attached to a chair (Mattson Conradt teaches a strap system for the purpose of attaching a pillow to a chair; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the straps of Conradt to attach the pillow of Mattson to a chair or other apparatus, such as a bed, in order to hold the pillow in a stable and unmoving location during use, and since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0346113 to Mattson”) and US Patent 2,464,435 to Conradt, in view of US Patent 7,120,952 to Bass et al. (“Bass”).
Claim 3.  The pillow cover as claimed in claim 1, wherein the pillow case includes an inner anti-bacterial, anti-microbial layer between the cavity and the pocket (Mattson does not teach an anti-microbial layer; Bass teaches an anti-microbial material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hammack with anti-microbial material for the predictable benefit of having a more sanitary pillow as discussed by Bass; regarding “between the cavity and the pocket,” it is inherent if all of the material of the apparatus of Mattson were constructed of the anti-microbial material disclosed by Bass that the layer of material between the cavity and the pocket would also be anti-microbial).
Claim 4.  
Claim 5.  The pillow cover as claimed in claim 4, wherein the support pillow is covered with an anti-bacterial, anti-microbial fabric (Mattson does not teach an anti-microbial layer; Bass teaches an anti-microbial material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Mattson with anti-microbial material for the predictable benefit of having a more sanitary pillow as discussed by Bass; regarding “between the cavity and the pocket,” it is inherent if all of the material of the apparatus of Mattson were constructed of the anti-microbial material disclosed by Bass that the layer of material between the cavity and the pocket would also be anti-microbial).
Claim 6.  The pillow cover as claimed in claim 4, wherein the fabric is also at least one of water proof and tear resistant (Mattson does not teach a water proof and/or tear resistant material; Bass teaches a waterproof vinyl material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Mattson with waterproof vinyl material for the predictable benefit of having a more sanitary pillow as discussed by Bass; regarding “tear resistant,” the waterproof vinyl of Bass inherently has some degree of tear resistance).



Response to Applicant's remarks and amendments

Applicant’s has provided remarks and arguments dated 10/8/2021 with respect to prior rejections in view of O’Sullivan, Smith, and Pruit, however the arguments are moot as new rejections have been entered in this office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673